NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

In re Carlos Lamar Smith.                  )
                                           )
                                           )
CARLOS LAMAR SMITH,                        )
                                           )   Case No. 2D17-2769
             Appellant,                    )
                                           )
                                           )
                                           )

Opinion filed May 30, 2018.

Appeal from the Circuit Court for Hardee
County; Jeff J. McKibben, Acting Circuit
Judge.

Carlos Lamar Smith, pro se.



PER CURIAM.


             Affirmed.


CRENSHAW and ROTHSTEIN-YOUAKIM, JJ., and GENTILE, GEOFFREY H.,
ASSOCIATE JUDGE, Concur.